Citation Nr: 0936186	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to November 21, 
2006 for the grant of service connection for tinnitus.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran appeared at an April 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  Examination on March 13, 2002 shows the Veteran had Level 
VII hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.  

2.  Examination on November 21, 2006 shows that the Veteran 
had Level V hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  

3.  Examination on July 5, 2007 shows that the Veteran has 
Level VI hearing acuity in the right ear and Level II hearing 
acuity in the left ear.

4.  The Veteran filed a claim for service connection for 
hearing loss that also encompassed his tinnitus claim on 
August 29, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
bilateral hearing loss have been met to November 21, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss from November 21, 2006 to May 25, 2007 have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from May 25, 2007 have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.

4.  An effective date of August 29, 2001 is warranted for the 
grant of service connection for tinnitus.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  In the present matter, 
staged ratings are warranted.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 
(2008).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran submitted his claim for service connection for 
bilateral hearing loss in August 2001.  A December 2006 
rating decision granted the Veteran service connection for 
bilateral hearing loss, and assigned an initial 
noncompensable rating, effective from August 29, 2001.  The 
Veteran filed a notice of disagreement with this decision in 
May 2007.  The Veteran subsequently was granted a 10 percent 
rating for bilateral hearing loss, effective May 25, 2007.  
The Veteran seeks a higher initial rating for his service-
connected bilateral hearing loss.  

A March 2002 VA examination revealed the following test 
results:



HERTZ



1000
2000
3000
4000
RIGHT
25
75
75
100
LEFT
40
75
70
75

The right ear average puretone threshold was 69 decibels.  
The left ear average puretone threshold was 65 decibels.  
Speech recognition was 70 percent in the right ear and 76 
percent in the left ear.  


The puretone thresholds of the right ear meet the exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(b).  
Using Table VI, the hearing impairment is Level VI in the 
right ear.  Using Table VIa, the hearing impairment is Level 
V in the right ear.  Pursuant to 38 C.F.R. § 4.86(b), 
whichever table results in the higher numeric designation 
will be used.  That numeral is then elevated to the next 
higher Roman numeral, which, in this instance, would be VII.  
The numeric designation for the left hear is level IV, using 
Table VI.  Using Table VII, level VII hearing in the right 
ear and level IV hearing in the left ear results in a 20 
percent disability evaluation.  

A November 2006 VA audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
35
60
65
65

The right ear average puretone threshold was 68 decibels.  
The left ear average puretone threshold was 56 decibels.  
Speech recognition was 94 percent in each ear. The puretone 
thresholds of the right ear meet the exceptional pattern of 
hearing loss specified in 38 C.F.R. § 4.86(a).  Using Table 
VI, the hearing impairment is Level II in the right ear and 
Level I in the left ear.  This results in a noncompensable 
disability evaluation.  Using Table VIa, the hearing 
impairment is Level V in the right ear.  This also results in 
a noncompensable percent disability evaluation.  Pursuant to 
38 C.F.R. § 4.86(b), the higher numeral designation is to be 
used.  

A July 2007 VA audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
75
70
LEFT
50
65
65
65

The right ear average puretone threshold was 70 decibels.  
The left ear average puretone threshold was 61 decibels.  
Speech recognition was 86 percent in the right ear and 94 
percent in the left ear.  The puretone thresholds of the 
right ear meet the exceptional pattern of hearing loss 
specified in 38 C.F.R. § 4.86(a).  Using Table VI, the 
hearing impairment is Level III in the right ear and Level II 
in the left ear.  This results in a noncompensable disability 
evaluation.  Using Table VIa, the hearing impairment is Level 
VI in the right ear.  This results in a 10 percent disability 
evaluation.  Pursuant to 38 C.F.R. § 4.86(b), the higher 
numeral designation is to be used. 

During an April 2009 hearing before the undersigned the 
Veteran testified that he filed a claim for hearing loss on 
August 29, 2001 because of his difficulty hearing and the 
ringing in his ears.  As far as he was concerned, the loss 
was already established at that time.  The Veteran testified 
that he could not hear telephones or the original boom box of 
cars.  He also testified that when he filed his claim in 
August 2001 for hearing loss, the claim encompassed all his 
hearing problems, both the ringing in his ears and the 
hearing loss.  

The rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Initial rating for bilateral hearing loss to November 21, 
2006

The March 2002 VA examination report shows the Veteran had 
Level VII hearing acuity in the right ear, using 38 C.F.R. 
§ 4.86(b), and Level IV hearing acuity in the left ear.  In 
this case, application of the numeric designations supports 
assignment of a 20 percent disability evaluation from the 
effective date of service connection.  The Veteran is 
competent to report the symptoms of difficulty hearing prior 
to his filing of the claim.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  In addition, it is more reasonable 
to use the date of the hearing loss claim rather than the 
date of the March 2002 VA examination, which was scheduled as 
a result of initiation of that claim and is only seven months 
subsequent to the claim being filed, as the effective date of 
the 20 percent disability evaluation.  Consequently, the 
Board concludes that the record supports assignment of a 20 
percent disability evaluation from August 29, 2001.


Bilateral hearing loss from November 21, 2006 to May 25, 2007

The November 2006 VA examination report shows the Veteran had 
Level V hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  Application of the numeric 
designations supports assignment of a noncompensable 
disability evaluation rating from the date of the November 
2006 examination showing improvement in the Veteran's hearing 
loss disability.  

Bilateral hearing loss from May 25, 2007

The July 2007 VA examination report shows the Veteran had 
Level VI hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  Application of the numeric 
designations supports assignment of a 10 percent disability 
evaluation rating from the date of the July 2007 examination 
showing worsening in the Veteran's hearing loss disability.  
Since the RO assigned a 10 percent rating as of May 25, 2007, 
the Board finds the 10 percent rating should be assigned from 
then.

Extraschedular Evaluation

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the examiner in both 
November 2006 and July 2007 specifically noted the Veteran 
had no functional impairment from his hearing condition, 
although he suffered from difficulty in most or all listening 
environments.  While the March 2002 VA examiner did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran for the reasons 
discussed below; the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "[u]nlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the March 2002 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the November 2006 and July 2007 VA 
examination reports, as well as the Veteran's April 2009 
hearing testimony, adequately addresses this issue.  
Therefore, while the March 2002 VA examination is defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran, in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2008).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected hearing loss.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

Although the Board acknowledges the Veteran's complaints of 
difficulty in most listening environments associated with his 
service-connected hearing loss, the record reflects that the 
Veteran has not required frequent hospitalizations for his 
hearing loss.  Further, there is no indication that it 
interferes with employment.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  For these reasons, an extra-schedular 
rating is not warranted.

Entitlement to an effective date prior to November 21, 2006 
for the grant of service connection for tinnitus.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  U.S.C.A. § 5110(a).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.  
The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).

The Veteran filed a claim for hearing loss that was received 
by the RO on August 29, 2001.  Over the course of his appeal 
he described his exposure to loud noises during service and 
worsening hearing difficulties, including ringing in his 
ears.  The United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, the Veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles.

The Board observes that in the November 2006 VA examination 
used as a basis for granting the Veteran service connection 
for tinnitus, the examiner noted that the Veteran reported 
suffering from tinnitus for 51 years in both years.  During 
his July 2007 examination, the Veteran reported suffering 
from tinnitus since his military service.  At his April 2009 
hearing before the undersigned, the Veteran testified that 
when he filed his claim for hearing loss in August 2001 he 
intended to include the ringing in his ears.  He testified 
that this hearing loss claim encompassed all the troubles he 
was having hearing.  Although the Veteran did not use the 
word "tinnitus," in his initial claim and the March 2002 VA 
examiner did not comment on whether the Veteran suffered from 
it, the Board finds that the Veteran's belief in entitlement 
to a benefit based on his hearing difficulty encompassed the 
symptoms resulting from tinnitus.  It is more reasonable to 
use the date of the hearing loss claim rather than the date 
of the November 2006 VA examination that diagnosed tinnitus, 
which was scheduled as a result of initiation of that claim.  
Thus, an effective date of August 29, 2001 for service 
connection for tinnitus is granted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a November 2001 letter sent 
before the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A March 2006 letter provided notice of 
the evidence and information necessary for establishing an 
initial rating.  See Dingess.  The Veteran was also given 
notice of his and VA's respective responsibilities, and of 
the evidence needed for assignment of a higher disability 
evaluation and earlier effective date of an award of 
benefits, by a letter in June 2007.  The Board concludes that 
VA has met its duty to notify the Veteran.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence.  The record contains 
his VA treatment records.  The Veteran was also given VA 
examinations in connection with his appeal.  The Veteran 
testified in a hearing before the undersigned.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The Veteran has not 
indicated that there are any available additional pertinent 
records to support the Veteran's appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial 20 percent rating for bilateral hearing loss to 
November 21, 2006 is granted, subject to law and regulations 
governing the payment of monetary benefits.

A compensable rating for bilateral hearing loss from November 
21, 2006 to May 25, 2007 is denied.  

A rating in excess of 10 percent for bilateral hearing loss 
from May 25, 2007 is denied.  

An effective date of August 29, 2001, for service connection 
for tinnitus is granted, subject to law and regulations 
governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


